Citation Nr: 1446605	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  13-28 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) nonservice-connected pension benefits in the amount of $3,397.  

(The issues of entitlement to service connection for a number of claimed disabilities and of entitlement to special monthly compensation will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination, dated in August 2013, of the Committee on Waivers and Compromises of the VA Regional Office (RO) in Milwaukee, Wisconsin.  

As noted on the first page of this decision, a decision on the claims of entitlement to service connection for 17 claimed disabilities and entitlement to special monthly compensation will be issued under separate cover.


FINDINGS OF FACT

1.  For the period of January 1, 2007 through March 2008, the Veteran was paid $3,397 in VA nonservice-connected pension benefits based on his report of countable earned income from two different sources.  

2.  The RO independently verified through the Veteran's income sources that for the year of 2007, he received wages of $7,605 and $130 from two different employers, and he also received unemployment payments from a state trust fund of $3,003; for the year of 2008, he received wages of $1,689 from one employer and unemployment payments from a state trust fund of $527. 

3.  In June 2013, the RO notified the Veteran of a retroactive reduction of his VA pension for the period of January 1, 2007 through March 2008, on the basis of income that had not previously been reported; the RO calculated that the reduction in benefits resulted in a $3,397 overpayment.

4.  Recovery of the overpayment would not be against equity and good conscience.



CONCLUSION OF LAW

The Veteran is not entitled to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $3,397.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The VCAA duties to notify and to assist do not apply to the claim of waiver recovery of an overpayment of nonservice-connected pension.  Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

In any case, the Veteran did have notification of the decision of the RO's Committee on Waivers and Compromises, dated in August 2013, setting forth the general requirements of applicable law pertaining to a claim for waiver of recovery of an overpayment, and was advised as to the nature of the evidence necessary to substantiate his claim.  In its decision, the RO's Committee on Waivers and Compromises also informed the Veteran of the reasons that his claim was denied and the evidence it had considered in denying the claim.  The general advisements were reiterated in the statement of the case issued in August 2013 and in the supplemental statements of the case issued in October 2013 and December 2013, which also provided the Veteran an opportunity to identify or submit any evidence he wished to be considered in connection with his appeal.  Through the RO's Committee on Waivers decision, statement of the case, and supplemental statements of the case, the RO informed the Veteran of the information and evidence needed to substantiate his claim.  In short, the Veteran has been notified of the information or evidence necessary to substantiate his claim and the parties responsible for obtaining that evidence. 

Further, VA has made reasonable efforts to assist the Veteran in obtaining evidence for his claim to include requesting information pertaining to his financial status.  Additionally, VA has provided the Veteran with the opportunity for a hearing on the matter, which he declined.  The Board is unaware of any additional evidence which is available in connection with this appeal.  

Factual Background

In a rating decision in June 2007, the RO granted the Veteran nonservice-connected pension benefits.  The Veteran subsequently furnished an Improved Pension Eligibility Verification Report (EVR) in August 2007, wherein he reported income from employment wages of $7,670 (for the period of November 2006 through November 2007) and wages of $4,316 (for the period of December 2007 through November 2008).  

In a letter, dated in December 2007, the RO notified the Veteran of an award of pension benefits, which payments would start effective December 2006.  The RO informed him, in part, that from November 17, 2006 his pension award was based on countable annual income of $7,670 from earnings, and that from December 2007 his pension award was based on his countable annual income of $4,316 from earnings.  He was notified that his pension rate depended on his income and that he needed to notify VA immediately if his income changed.  Enclosed with the letter was VA Form 21-8768, which notified the Veteran of his rights to receive VA payments and of his duty to report any income changes. 

In Eligibility Verification Reports (EVRs) received in June and July 2008, the Veteran reported income from wages only (no mention of any other type of income) for 2007 and 2008.  His wages decreased in 2008 because he reported that he "took leave of absence."  

In 2011, the RO obtained information from an income matching program with the Internal Revenue Service (IRS) that the Veteran received both earned income (wages) and unearned income (unemployment payments) for the years 2007 and 2008.  This income has been independently verified through each of the three income sources, as follows.  For the year of 2007, he received wages of $7,605 and $130 from two different employers and unemployment payments from a state fund (Wisconsin Unemployment Insurance Trust Fund, administered by DWD, or Department of Workforce Development) of $3,003.  For the year of 2008, the Veteran received wages of $1,689 from Interfaith Older Adult Programs and unemployment payments from the Wisconsin state unemployment fund of $527. 

In a letter of March 2011 to the Veteran, the RO proposed to reduce his pension benefits payments, effective February 1, 2007; however, following additional development, the RO in a revised March 2013 letter notified the Veteran of a proposal to reduce his pension payments, effective January 1, 2007 (through March 2008).  In a June 2013 letter, the RO notified the Veteran that it was implementing the reduction of his pension benefits based on its proposal in March 2013.  Subsequently, in a letter of June 2013, VA's Debt Management Center in St. Paul, Minnesota notified the Veteran that the amount of the overpayment of pension benefits was $3,397, as a result of the reduction in benefits.  The Veteran's request for a waiver of recovery of the overpayment was received in July 2013, accompanied by a financial status report.  An updated financial status report was received in November 2013.  

In statements in March 2011 and November 2011, the Veteran disputed that he  received income in 2008.  In an April 2013 statement, he offered to repay the VA debt with $50 per month.

In a decision in August 2013, the RO's Committee on Waivers and Compromises denied the Veteran's claim for a waiver of recovery of an overpayment of pension benefits in the total amount of $3,397 on the basis that recovery would not be against equity and good conscience. 

In his substantive appeal statement of August 2013, the Veteran contended that VA needed to further investigate his income sources because he felt that the amount of "funding" VA attributed to him for the period in question was incorrect.  

Analysis

Nonservice-connected pension is a benefit payable by the VA to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the Veteran's countable annual income from the maximum annual pension rate.  The maximum annual pension rate is adjusted from year to year; the maximum annual rate of improved pension for a veteran with a dependent (child), as in this case, was $14,313 effective from December 1, 2006, and $14,643 effective from December 1, 2007.  In determining the Veteran's countable annual income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  Wage earnings are income, as is unemployment income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273. 

A veteran who is in receipt of pension must notify the VA of any material change or expected change in income which would affect his entitlement to receive or the rate of pension.  Such notice must be furnished when the veteran acquires knowledge that he will begin to receive additional income.  Where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660. 

A review of the record shows that the Veteran was paid VA pension benefits effective from December 1, 2006 on the basis of his report that he had $7,670 in countable annual income, and he was paid pension benefits effective from December 1, 2007 on the basis of his report that he had $4,316 in countable annual income.  The Veteran, however, slightly underreported his earnings in 2007 and 2008, but more notably he did not report the receipt of other income, namely, state unemployment payments that amounted to about $3,000 in 2007 and $527 in 2008.  Notification of such income was required.  As reported through an income matching program with the IRS, which was subsequently verified through each of the income sources, the Veteran in 2007 received wages in the amount of $7,735 ($7,605 plus $130) and unemployment payments in the amount of $3,003; in 2008 he received wages of $1,689 and $527.  For VA purposes, such payments are annualized, or counted as income, for the 12-month period in which they are received.  As detailed in its March 2013 letter, the RO explained how his wages were counted for one year beginning January 1, 2007 and the unemployment payments were counted for one year beginning February 1, 2007.  

Therefore, the Board finds that the RO's action to retroactively reduce the Veteran's pension, effective January 1, 2007, was proper.  For the overpayment period of January 1, 2007 through March 1, 2008, the Veteran was paid $3,397 over what he was due for the same period because he failed to report his wage earnings precisely but, more importantly, he failed to report substantial state unemployment payments.  In breaking this calculation down by month, the record indicates he was overpaid $10 for January 2007, $276 for each month from February 2007 through November 2007, $275 for December 2007, $264 for January 2008, and $44 for each month of February 2008 and March 2008.  The Board concludes that this overpayment amount was properly created because the Veteran received pension benefits to which he was not legally entitled.  Although the Veteran has disputed the receipt of income in 2008, he has not furnished any evidence to contradict the statements of an employer and a state unemployment insurance fund administrator.  Furthermore, in a June 2008 EVR that he signed, the Veteran reported income from wages during 2008.   

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of an overpayment.  The RO's Committee on Waivers and Compromises concluded that the facts in this case do not show the mandatory bars to waiver in the Veteran's case, and the Board agrees.  The RO then denied the Veteran's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: 

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt. 

2.  Balancing of faults.  Weighing of the fault of the debtor against that of the VA. 

3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities. 

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor. 

6.  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. § 1.965(a). 

Based on a review of the entire record and having considered the contentions of the Veteran, the Board concludes that the Veteran was solely at fault in the creation of the overpayment.  When the RO notified him of his award of pension in December 2007, he was informed that his pension was based on countable annual income solely from wages (he was furnished the exact amount of wages that were counted), and he was informed of the importance to promptly report any income changes to avoid an overpayment.  At that time, the Veteran was in receipt of a certain amount of wage earnings that he did not fully report (although the difference was minimal), but more notably he failed to inform the RO of unemployment payments he was receiving from a state agency.  Both income sources continued for a few months into 2008.  It was not until years later that the RO obtained information from the IRS that the Veteran was in receipt of higher wages in 2007 and 2008 than was originally reported and that he also received unemployment payments in 2007 and 2008.  The Board finds that the Veteran was duly informed of his obligation to report his income accurately and any income changes, yet he failed to do so when given the opportunity (on EVRs in 2007 and 2008) regarding his wages and unemployment payments in 2007 and 2008, which led to the creation of the overpayment in this case. 

There is no indication of any fault on the part of the VA in the creation of the overpayment, since prompt action was taken by the RO to reduce benefits upon learning of the Veteran's unreported income.  It is clear that the Veteran's actions, or lack of action, caused the overpayment without any fault on the part of the VA. 

In addition, the Board must also consider whether recovery of the debt would result in financial hardship to the Veteran.  In that regard, financial status reports were received in July 2013 and November 2013.  They were similar in that his reported monthly income consisted of VA pension benefits and Social Security disability payments.  His reported income was $1,310 in July 2013 and $1,352 in November 2013.  His reported monthly basic living expenses (rent, food, utilities, etc.) were $1,524 in July 2013 and $1,616 in November 2013.  Thus, expenses exceeded income in the range of about $214 to $264.  However, based on a letter from the Veteran dated in April 2014, it appears that the amount of income at his disposal changed based on a monthly $120 child support garnishment of his Social Security benefit payments.  Based on the information of record, his expenses exceeded his income in the range of between $334 and $384. 

The Veteran listed no assets on either report.  However, in the report of November 2013, he reported $71 in monthly payments on installment contracts or other debts, consisting of past due utilities, back rent, school loans, child support payments, telephone, past due bank fees, and state unemployment benefits that were overpaid (the Veteran does not indicate the period in which he was overpaid unemployment payments in the original amount of $900).  These other debts amounted to about $90,000.  Thus, based on the income and expense information of record, it is concluded that the record does tend to support his claim that recovery of the debt may endanger his ability to provide for basic necessities.  However, it is noteworthy that the Veteran, in an August 2013 VA hospital discharge summary reflecting his rehabilitation treatment for polysubstance dependence, reported that he used his rent money in order to purchase drugs.  Therefore, it would appear that he incurred debts based on his lifestyle marked by drug dependence.  As will be discussed below, the record reveals no factors other than financial hardship that would make recovery of the overpayment inequitable. 

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits are intended.  As earlier indicated, pension benefits provide a subsistence income for veterans who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  In this case, the Veteran was employed during 2007 and part of 2008, although not at a level that would be considered gainful employment.  Thus, he was entitled to a certain amount of VA pension solely on the basis of his minimal earned income, yet he was also concurrently in receipt of state unemployment payments that were not reported to VA.  Withholding pension benefits to recover the debt is not shown to defeat the purpose of the benefits because he was not entitled to such benefits during the period of the overpayment.  

The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he had no entitlement.  VA made payments of benefits based on income information furnished by the Veteran.  There is no evidence to show, for example, that the Veteran took any action to report unemployment payments he received in 2007 and 2008.  Under such circumstances, to allow him to retain the money that was paid by VA would constitute unjust enrichment. 

The Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits. 

In sum, the Board concludes that the facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits would be against equity and good conscience.  The Veteran is clearly and solely at fault in the creation of the debt, and failure to repay the debt would result in unfair gain to him.  Also, recovery of the overpayment would not defeat the purpose for which the benefits are intended, and he has not relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  The only factor in his favor appears to be the question of financial hardship; however, under the circumstances of this case, with all other factors being against the claim and in particular the degree of his fault in the creation of the overpayment, the Board finds that the Government's right to full restitution should not be moderated. 

As the preponderance of the evidence is against the claim for waiver, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $3,397 is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


